DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-13,23-25 are allowed.
The following is an examiner’s statement of reasons for allowance: a back wall including the features “wherein the back wall further comprises a weakness-providing junction at least partially circumscribing the first support arm portion and separating the first support arm portion from the fastening portion for the first support arm portion to be tiltable with respect to the fastening portion.” in combination with the rest of the claim language is not taught and/or rendered obvious by the prior art.
Claims 14-22 are allowed.
The following is an examiner’s statement of reasons for allowance: a back wall including the features “A back wall for a web material dispenser having first and second web material support arms configured to be mounted to a supporting surface; a fastening portion configured to secure the back wall to the supporting surface” in combination with the rest of the claim language is not taught and/or rendered obvious by the prior art.


26 is allowed.
The following is an examiner’s statement of reasons for allowance: a method for securing a web material dispenser to a supporting surface including the method steps “the back wall surface being dividable into a fastening portion and first and second support arm portions with first and second web material support arms engaged therewith” in combination with the rest of the claim language is not taught and/or rendered obvious by the prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/AYODEJI T OJOFEITIMI/Examiner, Art Unit 3651